Citation Nr: 0216257	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  95-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a dental condition 
for the purpose of obtaining outpatient dental treatment from 
VA.

2.  Entitlement to an effective date earlier than April 20, 
1995, for the assignment of a 10 percent rating for 
neurodermatitis, eczema.

3.  Whether a November 1972 RO rating decision contains CUE 
(clear and unmistakable error) for reducing the evaluation 
for neurodermatitis, eczema, from 10 to zero percent.



REPRESENTATION

Appellant represented by:	Clark C. Evans, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1963 to September 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that denied service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment, denied an increased 
(compensable) evaluation for the skin condition, and 
determined that there was no CUE in the November 1972 RO 
rating decision that reduced the evaluation for the skin 
condition from 10 to zero percent.  A December 1997 RO rating 
decision increased the evaluation for neurodermatitis from 
zero to 10 percent, effective from April 20, 1995.  The 
veteran then withdrew his appeal with the issue of 
entitlement to an increased evaluation for the skin 
condition, but appealed for an earlier effective date for the 
10 percent evaluation.  In a December 2000 decision, the 
Board denied the appeal.

The veteran then appealed the December 2000 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  He also appointed Clark C. Evans, attorney, to 
represent him before the Court and VA on the related issues.  
In May 2001, a Court order granted a motion from the VA 
Secretary to vacate and remand the Board's decision with 
regard to the issues listed on the first page of this 
decision for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002) that redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were published 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The case was thereafter returned to the 
Board.

In an October 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument or 
evidence.  In a November 2001 letter, the attorney said he 
would submit additional argument and evidence at a hearing.  
He then submitted a motion for a videoconference hearing to 
be held simultaneously at 2 locations in North Carolina and 
with the Board.  In a July 2002 decision, the Board denied 
the attorney's motion for the videoconference hearing because 
of the inability to provide the requested videoconference 
hearing due to technical and logistical problems.

In December 2000, the Board also remanded the issue of 
entitlement to an increased evaluation for neurodermatitis, 
eczema, rated as 10 percent disabling, to the RO for issuance 
of a statement of the case.  The RO has not yet sent the 
veteran and his attorney an appropriate statement of the case 
on this issue, and such action should be taken.  In light of 
the need to send the veteran and his attorney a statement of 
the case on this issue, the Board is remanding the case to 
the RO for additional development as noted below rather than 
taking the appropriate development on its own.



REMAND

Copies of the VA Secretary's April 2001 motion, the May 2001 
Court order, the October 2001 Board letter, the veteran's 
November 2001 letter, and the July 2002 Board decision have 
been placed in the record.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional development and adjudicative action is required as 
detailed below.

The April 2001 motion from the VA Secretary and May 2001 
Court Order indicate the need for additional assistance to 
the veteran in the development of the issue of whether a 
November 1972 RO rating decision contains CUE for reducing 
the evaluation for neurodermatitis, eczema, from 10 to 
zero percent.  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the Federal Circuit 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.


In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
that he may substantiate his claim for 
service connection for a dental condition 
by submitting evidence that the claimed 
dental condition is due to trauma in 
service or a dental opinion linking such 
condition to an incident of service.  The 
veteran should be scheduled for a VA 
dental examination to determine the 
nature and extent of any dental 
condition, and to obtain an opinion as to 
the etiology of any dental condition 
found, including whether it is at least 
as likely as not that the dental 
condition is related to trauma or disease 
in service.  The examiner should support 
all opinions by discussing dental 
principles as applied to the dental 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folders 
should be made available to the examiner 
and reviewed prior to the examination.

2.  He should be advised that he may 
substantiate his claim for entitlement to 
an effective date earlier than April 20, 
1995, for the assignment of a 10 percent 
evaluation for neurodermatitis, eczema, 
by submitting evidence showing he 
submitted an increased rating claim for 
this condition prior to April 20, 1995, 
or evidence showing worsening of this 
condition within one year of February 10, 
1996 and prior to April 20, 1995.  He 
should be notified of what evidence he 
needs to submit and what evidence VA will 
try to obtain.

3.  If additional evidence is received, 
the RO should review the claims.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
attorney.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




